Citation Nr: 0012403	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-14 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from March 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to a total disability 
rating based on individual unemployability.  Service 
connection is in effect for chronic dermatitis and depression 
rated as 50 percent and 70 percent disabling respectively.  
The combined rating is 90 percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran's service-connected disabilities prevent him 
from securing and following gainful employment.


CONCLUSION OF LAW

The veteran meets the requirements for a total rating based 
on individual unemployability due to service connected 
disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.15, 4.16, 4.19 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts with respect 
to the veteran's claim have been properly developed and that 
no further development is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Factual Background

Received by the RO in April 1996 was the veteran's 
Application for Increased Compensation Based On 
Unemployability in which he indicated that his "fungus - 
skin problem" prevented him from securing or following any 
substantially gainful occupation.  He indicated that his 
disability affected full time employment, and that he last 
worked full time in February 1994.  He claimed he was unable 
to work because of the skin problem he had all over his body, 
and claimed he was unable to use his hands in Winter or 
Summer.

In April 1996 the veteran testified at a hearing at the RO 
that he last worked at a commissary in February 1994.  He 
indicated that he left due to his skin condition, and it was 
to the point where he was not able to put clothes on and his 
lips and gums swelled.  He indicated that he would scratch 
himself constantly, wherever he was, and that it was 
unbearable.  He testified that he tried to find employment 
after his last job, but his skin condition made him unable.  
He indicated that when he went for an appointment for a job, 
he had a tendency to scratch and they would think something 
was wrong with him.  

On VA mental disorders examination in May 1996 the veteran 
indicated that he was treated for his skin condition in 
service, and was told it was a fungus.  He claimed it 
affected his face and groin, that it was driving him crazy, 
he was "on edge", and could not take it anymore.  He 
reported that he worked for five years in a commissary, but 
claimed he was laid off in 1993 because he was taking too 
many days off.  He indicated that since he lost his job in 
1993, he had been living with his sister.  He spent his time 
inside because of his condition, and he could not go out 
except at night when it was cool.  He claimed he had no 
friends and that people thought he was contagious.  He 
claimed that his nerves were bad and that because of his skin 
problem he would not go anywhere alone.  Objective 
examination showed that there was a slight undertone of 
irritability, he appeared depressed, never smiled, and at one 
point cried.  He claimed he had been constantly nervous since 
he had his skin condition, and that it had been worse since 
he could not work.  He claimed that people did not want to 
socialize with him or even shake his hand, and that he had 
panic spells for five or ten minutes whenever someone did 
something to him or treated him badly.  He wanted to hurt 
himself because he felt that he was no good.  He claimed he 
had always been constantly depressed and said things were 
always on his mind to do something crazy.  He felt people 
talked behind his back about his condition and how he looked.  
He had visions of his dead uncle telling him the same things 
his mind did and that he might as well kill himself.  He 
claimed he heard voices in his head, and that the voices told 
him to kill himself.  He had recurrent dreams about killing 
himself.  The VA examiner opined that the veteran's current 
nervous condition was causally related to his service-
connected skin condition.  The VA examiner also opined that 
the veteran was "not employable" and that his psychiatric 
incapacity was severe.  

Received by the RO in December 1996 was the veteran's 
Application for Increased Compensation Based On 
Unemployability in which he indicated that his service-
connected depression and service-connected skin condition 
prevented him from securing or following any substantially 
gainful occupation.  He indicated that his disability 
affected full time employment, and that he last worked full 
time in 1993 -1994.  He reported that he had tried to obtain 
employment since he became too disabled to work.  He 
indicated that the fourth year of high school was the highest 
year of school he completed, and he received a military GED.  
He reported he had no other education and training either 
before or after he became too disabled to work.  He claimed 
that he lost his job because of the fungus on his hand, leg, 
stomach, and groin, and that job required dealing with the 
public and with food.

By rating action in April 1997, the RO granted a 50 percent 
rating for the veteran's service-connected chronic 
dermatitis, denied a rating in excess of 70 percent for his 
service-connected depression, and denied entitlement to a 
total disability rating based on individual unemployability.  

On VA examination in August 1998, the veteran reported that 
he had finally gone back to see a psychiatrist a week prior 
and was placed on medication again.  He had difficulty 
sleeping, and had frequent nightmares of dead people chasing 
him, trying to convince him to kill himself.  Since he was 
back on medication, he had been sleeping better.  He lived 
with his girlfriend, and as long as she kept his mind 
occupied, he did not become depressed.  He claimed that when 
his mind was not occupied, he tended to sit in his room and 
cry.  He continued to have thoughts of wanting to hurt 
himself, particularly in his dreams at night.  He reported 
that he had been unable to work since 1994 when he suffered a 
transient ischemic attack, and indicated that at that point 
he was a commissary worker.  On mental status examination he 
was found to be alert, oriented, and cooperative, and his 
mood was depressed.  His speech was slow and soft, and there 
was no psychomotor agitation or retardation.  Thought 
processes were slow, but goal directed, and his thought 
content was devoid of any recurrent auditory or visual 
hallucinations.  There was some evidence of paranoid 
delusions along with suicidal ideation, but no active plan.  
He denied any homicidal ideation.  The impressions included 
major depressive disorder with psychotic features and alcohol 
dependence.  His Global Assessment of Functioning (GAF) was 
40.  The VA examiner indicated that even with medication, the 
veteran continued to suffer from significant symptoms of 
depression with psychotic features.  The examiner indicated 
that since the veteran had been on medication for a short 
period of time, some of his symptomatology may continue to 
improve, however his social adaptability and interaction with 
others was moderately to significantly impaired.  The 
examiner also noted that the veteran's flexibility, 
reliability, and efficiency in an industrial setting were 
more significantly impaired, and estimated that his level of 
disability remained in the severe range.

In January 1999, the veteran testified at a hearing at the RO 
that he was last employed in 1994 at a commissary in New 
York.  He reported having problems with his heart while he 
was on the job, and was hospitalized because of a heart 
condition and was out for a week.  After his release from the 
hospital, he went back to work at the commissary for six 
months to a year after that.  He testified that he was 
eventually released from the commissary due to his skin 
condition.  He claimed he was unable to perform his duties 
because he was working around people and was constantly 
scratching and itching.  He testified that his supervisor 
released him because of his skin condition and because he was 
unable to perform his duty because he was constantly missing 
days from work.  He indicated that he was going to a doctor 
and stayed out of work because of open lesions.  He testified 
that he was unable to work at that time.  He also testified 
that he had no training for any other type of work.

Analysis

The veteran contends that he is precluded from engaging in 
substantially gainful employment due to his service connected 
disabilities.  Total disability ratings based on individual 
unemployability may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service 
connected disabilities.  38 C.F.R. §§ 4.15, 4.16.  In 
determining whether an individual is unemployable by reason 
of service connected disabilities, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  Age, however, may not be considered 
a factor. 38 C.F.R. § 3.341.  Unemployability associated with 
advancing age or intercurrent disability may not be used as a 
basis for assignment of a total disability rating.  38 C.F.R. 
§ 4.19.  

If there is only one service-connected disability, this 
disability shall be ratable at 60 percent or more, and if 
there are two or more service-connected disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
4.16(a).  For the purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability:  (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple injuries incurred as a prisoner of 
war.  38 C.F.R. § 4.16(a).

In Hatlestad, v. Derwinski, 1 Vet.App. 164 (1991), the U.S. 
Court of Appeals for Veterans Claims (Court) referred to 
apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c).  In a pertinent precedent decision, the VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non- 
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in 


itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

The Board initially notes that on the most recent rating 
decision in September 1998, the veteran's service connected 
disabilities consisted of depression, evaluated as 70 percent 
disabling and chronic dermatitis, evaluated as 50 percent 
disabling.  The combined rating of the service connected 
disabilities is 90 percent.  Thus, he has satisfied the 
disability percentage requirements of 38 C.F.R. § 4.16(a).  
The Board also finds that the medical evidence of record 
supports the veteran's claim that he is unable to engage in 
substantially gainful employment due to his service-connected 
disabilities.  In that regard, it is noted that the record 
reflects that the veteran last worked full-time in 1994 at a 
commissary.  He received his GED in service, and reported no 
other training or education either before or after he became 
too disabled to work.  On VA spine examination in May 1996 he 
reported that he was not working at that time, and the 
examiner indicated that the veteran was not employable and 
that his psychiatric incapacity was severe.  On VA 
examination in August 1998, the examiner noted that the 
veteran's flexibility, reliability, and efficiency in an 
industrial setting was more significantly impaired, and that 
his level of disability was in the severe range.  In view of 
the combination of service connected disabilities and the 
examiners' comments, the Board finds that the medical 
evidence of record is sufficient to show that the veteran's 
service-connected disabilities have prevented him from 
obtaining and retaining gainful employment.  Accordingly, a 
total disability evaluation on the basis of individual 
unemployability due to service connected disability is 
warranted under 38 C.F.R.§ 4.16(a).



ORDER

Entitlement to a total compensation rating based on 
individual unemployability due to service-connected 
disabilities is granted, subject to regulations governing 
awards of monetary benefits.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

